because the State pleaded laches, appellant was required to overcome the
                presumption of prejudice to the State. See NRS 34.800.
                           Appellant asserted that relief was warranted because he
                recently discovered that the State of Nevada was performing mass
                genocide on the inmate population. Appellant failed to demonstrate good
                cause and prejudice sufficient to overcome the procedural bars. Moreover,
                appellant failed to overcome the presumption of prejudice to the State.
                Therefore, we
                           ORDER the judgment of the district court AFFIRMED.



                                                                                       , J.




                                                                                        J.
                                                           Gibbons


                                                                 r- cm.PA              , J.
                                                           Pickering




                cc:   Hon. Kathleen E. Delaney, District Judge
                      Stephen F. Ciolino
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Caust Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I94Th